DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At least the limitation “means for separating bed material from flue gas” in claims 29 and 31 is being interpreted under 112 sixth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22, 24-27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites “preferably...”, “more preferably...” and “even more preferably...” it is unclear if these limitations are positively recited or if they are not a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “an outer surface of the first outer heat transfer tube comprises blind holes at a location of the protrusion on the inner surface of the outer heat transfer tube”, and the claim also recites “an outer surface of the first outer heat transfer tube comprises blind holes only at a straight part or straight parts of the first outer heat transfer tube” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 22 recites “preferably...” it is unclear if this limitation is positively recited or if it is not a required feature of the claims.
Claim 24 recites “a radius of curvature of a central line of the first primary straight part of the first inner heat transfer tube is at least 1 m”, the examiner notes that a straight line does not have a radius of curvature or more accurately has a radius of curvature of infinity, which makes this limitation unclear and indefinite.
Claim 24 recites “of the inner outer heat transfer tube”, it is unclear which portion of the tube this is referring to.  For the purpose of examination the examiner is taking this to be -of the first inner heat transfer tube-.
Claim 24 recites “preferably...”, and “preferably at least 3.3” it is unclear if these limitations are positively recited or if they are not a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “a ratio... is at least 3”, and the claim also recites “preferably at least 3.3” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 25 recites “preferably...” it is unclear if this limitation is positively recited or if it is not a required feature of the claims.
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites “preferably...” it is unclear if this limitation is positively recited or if it is not a required feature of the claims.
Claim 27 recites “preferably...”, and “more preferably at least three” it is unclear if these limitations are positively recited or if they are not a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “the number of coaxial heat transfer tubes in one, two, three, four, five, or six”, and the claim also recites “at least 2”, “at least three” and “exactly three” which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 33 recites “preferably...”, and “preferably from 300 mm to 1000mm” it is unclear if these limitations are positively recited or if they are not a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation a distance between the first protrusions and the second protrusions is from 100 mm to 2000 mm”, and the claim also recites “preferably from 300 mm to 1000 mm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 21, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kainu (US PG Pub. No. 2016/0258692) alone.
Regarding claim 17:
	Kainu teaches a coaxial heat transfer tube (240), comprising: a first inner heat transfer tube (210) having a first primary straight part (straight part of 240 in figure 1h3) and a first primary curved part (curved portion of 240 in figure 1h3), a first outer heat transfer tube (220) having a first primary straight part and a first primary curved part (see figure 1h3), and thermally insulating material (230) in between the first primary curved part of the first outer heat transfer tube and the first primary curved part of the first inner heat transfer tube, wherein: the first primary straight part of the first outer heat transfer tube radially surrounds at least a part of the first primary straight part of the first inner heat transfer tube (See figures 1g1 and 1h3), the first primary straight part of the first outer heat transfer tube does not comprise a longitudinal seam (see paragraph 180 where the outer pipe is a single piece which is weldless), the first primary curved part of the first outer heat transfer tube radially surrounds the first primary curved part of the first inner heat transfer tube (See figures 1g1 and 1h3), the first primary curved part of the first outer heat transfer tube does not comprise a longitudinal seam (see paragraph 180 where the entire outer pipe is a single piece and weldless).
	Kainu fails to explicitly teach a thermal conductivity of the thermally insulating material “230” is from 1 W/mK to 10 W/mK at a temperature of 20° C.  However the examiner notes that Kainu teaches in a different embodiment that a thermal conductivity of the thermally insulating material “250/257” is from 1 W/mK to 10 W/mK at a temperature of 20° C (see paragraph 157 where the thermally insulating material can be mortar with a thermal conductivity lower than 10 or 2.5 W/mK at a temperature of 20° C).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kainu to use mortar in the embodiment using thermally insulating material “230” since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 19:
	Kainu modified above discloses wherein: a Young's modulus of the thermally insulating material is at least 1 GPa or at least 5 GPa at a temperature of 20° C. (see supporting document “Estimated Young’s Modulus of Rubberized Mortar” attached, page 6 in section 3.1 where plain mortar has a Young’s modulus of 20-31.5 GPa), and the thermally insulating material is heat resistant at least up to 1000° C (see paragraph 158).

Regarding claim 21:
	Kainu modified above discloses wherein such a curved part of the coaxial heat transfer tube, of which central axis' radius of curvature is less than 1 m (see paragraph 124), does not comprise a spacer arrangement other than the thermally insulating material, which spacer arrangement would be configured to define a distance (d) between an inner surface of the first outer heat transfer tube and an outer surface of the first inner heat transfer tube (Kainu does not disclose using a spacer).

Regarding claim 23:
	Kainu modified above discloses wherein: a distance is left in between an outer surface of the first inner heat transfer tube and an inner surface of the first outer heat transfer tube, and the distance is at least 0.3 mm and at most 5 mm (see paragraph 189 where the thickness of the thermally insulating material and thus the distance between the two tubes is between .5 and 4 mm).

Regarding claim 24:
	Kainu modified above discloses wherein: a radius of curvature of a central line of the first primary straight part of the first inner heat transfer tube is at least 1 m (see rejections above, where a straight portion cannot have a radius of curvature); a radius of curvature of a central line of the first primary curved part of the first inner heat transfer tube is less than 1 m (see paragraph 124); and preferably a ratio of a radius of curvature of a central line of the first primary curved part of the first inner heat transfer tube to an outer diameter of the first inner heat transfer tube is at least 3, preferably at least 3.3 (see paragraph 124 where the radius of curvature can be 25cm and paragraph 188 where the outer diameter of the inner tube is about 50mm giving a ratio of 5).

Regarding claim 25:
	Kainu modified above discloses wherein at least one of: a thickness of a wall of the first inner heat transfer tube is greater than a thickness of a wall of the first outer heat transfer tube (see paragraphs 188 and 190 where the thickness of the inner tube can be chosen larger than the thickness of the outer tube); or the first outer heat transfer tube comprises steel, such as austenitic steel (See paragraph 188); or the first inner heat transfer tube comprises steel, such as austenitic steel or ferritic steel (see paragraph 190), preferably the first outer heat transfer tube and the first inner heat transfer tube are made of same material (both austenitic steel).

Regarding claim 26:
	Kainu modified above discloses a heat exchanger comprising: a first coaxial heat transfer tube of claim 17, a distributor header (see figure 3a where a header is connected to multiple heat transfer tubes) configured to feed heat transfer medium to the first inner heat transfer tube, a collector header configured to collect heat transfer medium from the first inner heat transfer tube (See figure 3a where there is a collector header as well), and a second coaxial heat transfer tube (see figure 3a where there are multiple coaxial heat transfer tubes) comprising: a second inner heat transfer tube having a second primary straight part and a second primary curved part (each of the tubes 240 are the same), and a second outer heat transfer tube having a first primary straight part and a second primary curved part, wherein: the first inner heat transfer tube extends from the distributor header to the collector header (See figure 3a) and has a first secondary straight part, the first primary curved part connecting the first secondary straight part to the first primary straight part (See figures 3a and 1h3 where there is a straight part before the curve and a straight part after the curve), the second inner heat transfer tube extends from the distributor header to the collector header and has a second secondary straight part, the second primary curved part connecting the second secondary straight part to the second primary straight part (see figures 1h3 and 3a discussed above), and the first inner heat transfer tube and the second inner heat transfer tube are arranged relative to each other such that the first primary straight part is arranged in between the second primary straight part and the second secondary straight part (see figure 3a where the primary straight part of the first inner tube can be 240b,e the second primary straight part of the second inner tube can be 240b,f and the second secondary straight part of the second inner tube can be 240a,f), preferably: the first primary straight part runs in parallel with the first secondary straight part (See figure 3a), the second primary straight part runs in parallel with the second secondary straight part, and the first primary straight part runs in parallel with the second primary straight part (See figure 3a).

Regarding claim 27:
	Kainu modified above discloses comprising: a number of coaxial heat transfer tubes extending from the distributor header to the collector header and having at least a primary straight part, a secondary straight part, and a primary curved part, wherein: none of the coaxial heat transfer tubes is coaxial with another one of the coaxial heat transfer tubes, the straight parts of the coaxial heat transfer tubes extend in a plane, and the number of coaxial heat transfer tubes is one, two, three, four, five, or six; preferably at least two, more preferably at least three, such as exactly three (See figure 3a).

Regarding claims 28 and 30:
	Kainu modified above discloses a fluidized bed boiler, comprising: a furnace (110), a flue gas heat exchanger (at least one of 240) configured to recover heat from flue gas expelled from the furnace, walls (112/114) limiting a space into which a fluidized bed is configured to form in use of the fluidized bed boiler (see paragraph 105), and a coaxial heat transfer tube according to claim 17, wherein at least a part of the coaxial heat transfer tube is arranged in the space (See figure 1a and 1h3).

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kainu as applied to claim 17 above, and further in view of Boe et al (US Patent No. 2005/0265908).
Regarding claim 18:
	Kainu modified above discloses all of the above except a first spacer arrangement comprising at least one spacer element, the first spacer arrangement configured to define a distance between an inner surface of the first outer heat transfer tube and an outer surface of the first inner heat transfer tube, wherein: the first spacer arrangement is arranged in between a first end of the first outer heat transfer tube and a second end of the first outer heat transfer tube in a direction of extension of the first outer heat transfer tube; preferably, at least one of the spacer elements of the first spacer arrangement is/are formed as a protrusion on the inner surface of the first outer heat transfer tube and/or at least one of the spacer elements of the first spacer arrangement is/are formed as a protrusion on the outer surface of the first inner heat transfer tube; more preferably, an outer surface of the first outer heat transfer tube comprises blind holes at a location of the protrusion on the inner surface of the outer heat transfer tube; even more preferably, an outer surface of the first outer heat transfer tube comprises blind holes only at a straight part or straight parts of the first outer heat transfer tube.
	Boe teaches a coaxial heat exchange tube (see figure 6) similar to Kainu including a first spacer (inwardly placed grooves) arrangement comprising at least one spacer element (see figure 6a where there are 3), the first spacer arrangement configured to define a distance between an inner surface of a first outer heat transfer tube (see figure 6a) and an outer surface of a first inner heat transfer tube (see figure 6a), wherein: the first spacer arrangement is arranged in between a first end of the first outer heat transfer tube and a second end of the first outer heat transfer tube in a direction of extension of the first outer heat transfer tube (top and bottom sides of the tube as seen in figure 6); preferably, at least one of the spacer elements of the first spacer arrangement is/are formed as a protrusion on the inner surface of the first outer heat transfer tube (See figure 6a) and/or at least one of the spacer elements of the first spacer arrangement is/are formed as a protrusion on the outer surface of the first inner heat transfer tube (See figure 6a); more preferably, an outer surface of the first outer heat transfer tube comprises blind holes at a location of the protrusion on the inner surface of the outer heat transfer tube (See figure 6a).

Regarding claim 22:
	Kainu modified above discloses a second spacer arrangement (second group of grooves arranged in figure 8 of Boe as modified above, also see paragraphs 40-41 and 46 where although in figure 8 the grooves stem from the inner tubes it would be the same as in the embodiment in figure 6/6a just the grooves extending from the outer tubes) comprising at least one spacer element (at least one groove), the second spacer arrangement configured to define a distance between an inner surface of the first outer heat transfer tube and an outer surface of the first inner heat transfer tube, wherein: the second spacer arrangement is arranged in between the first end of the first outer heat transfer tube and the second end of the first outer heat transfer tube in a direction of extension of the first outer heat transfer tube (between top and bottom most sides of the tube of figure 8 of Boe as modified above); a distance between the first spacer arrangement and the second spacer arrangement is from 100 mm to 2000 mm, preferably from 300 mm to 1000 mm, as measured along the direction of extension of the first outer heat transfer tube (the distance b between spacer arrangements of Boe as modified above is 775 mm see paragraphs 56-57 of Boe as modified above).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kainu as applied to claim 17 above, and further in view of Carlier et al (US PG Pub. No. 2008/0121304).
Regarding claim 20:
	Kainu modified above discloses all of the above except wherein the first outer heat transfer tube comprises an orifice or a closed orifice, through which at least some of the thermally insulating material has been fed in between the first inner heat transfer tube and the first outer heat transfer tube.
	Carlier teaches a coaxial pipe (2 and 3) arrangement with thermally insulating material (5) between the pipes similar to Kainu including the first outer heat transfer tube comprises an orifice (12) or a closed orifice, through which at least some of the thermally insulating material has been fed in between the first inner heat transfer tube and the first outer heat transfer tube (see figure 3 and paragraph 121).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kainu with the teachings of Carlier to include an orifice to fill the space in order to easily fill the space with the two tubes are concentrically arranged.

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kainu as applied to claims 28 and 30 respectively above, and further in view of Petanen et al (US PG Pub. No. 2010/0000474).
Regarding claims 29 and 31:
	Kainu modified above discloses all of the above except means for separating bed material from flue gas; and a loopseal configured to receive bed material from the means for separating bed material from flue gas, wherein a coaxial heat transfer tube of the heat exchanger is arranged in the loopseal.
	Petanen teaches a fluidized bed boiler similar to Kainu including means for separating bed material from flue gas (3); and a loopseal (loop in which 6c is positioned, see figure 3) configured to receive bed material from the means for separating bed material from flue gas, wherein a coaxial heat transfer tube (7) of the heat exchanger is arranged in the loopseal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kainu with the teachings of Petanen to include a loop seal in order to safely and effectively recycle the sand entrained in the flue gas, while utilizing the remaining heat from the sand.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kainu in view of Bothwell (US Patent No. 4,205,420).
Regarding claim 32:
	Kainu discloses a method for manufacturing a coaxial heat transfer tube, the method comprising the steps of: arranging available an inner heat transfer tube (210) and an outer heat transfer tube (220), inserting at least a part of the inner heat transfer tube into the outer tube such that the inner heat transfer tube extends at least through the outer heat transfer tube to form a straight coaxial heat transfer tube (see paragraph 133), arranging thermally insulating material in between the inner heat transfer tube and the outer heat transfer tube (the thermally insulating material must inherent be inserted after the tubes are coaxial, since the material is a fluid and cannot be maintained in position while the tubes are separated), hardening the thermally insulating material (as modified above where mortar is used as the material it must be poured in between the tubes and then cured), wherein, after said hardening, a thermal conductivity of the thermally insulating material is from 1 W/mK to 10 W/mK at a temperature of 20° C (see paragraph 157).
	Kainu fails to disclose after hardening the thermally insulating material, bending the straight coaxial heat transfer tube to form a first primary curved part to the coaxial heat transfer tube.
	Bothwell teaches a method of for manufacturing thermally insulating material (ceramic 14 similar to mortar) on an outer tube (10) similar to Kainu including bending the tube after hardening the thermally insulating material (see abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kainu with the teachings of Bothwell to bend the tubes after the placing of the thermally insulating material and hardening since it is a known method for arranging a thermally insulating material within a tube and is an art equivalent.

Regarding claim 34:
	See claim 19 addressed above, where the properties of the mortar would be taken after it has hardened.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kainu in view of Bothwell as applied to claim 32 above, and further in view of Boe.
Regarding claim 33:
	Kainu modified above teaches all of the above except before said bending, forming first protrusions on an inner surface of the outer heat transfer tube and/or an outer surface of the inner heat transfer tube, for example by punching blind holes onto an outer surface of the outer heat transfer tube; and preferably, before said bending the straight coaxial heat transfer tube, forming also second protrusions on the inner surface of the outer heat transfer tube or an outer surface of the inner heat transfer tube such that a distance between the first protrusions and the second protrusions is from 100 mm to 2000 mm; preferably from 300 mm to 1000 mm.
	Boe teaches forming first protrusions (grooves in figure 6 and 6a) on an inner surface of the outer heat transfer tube and/or an outer surface of the inner heat transfer tube, for example by punching blind holes onto an outer surface of the outer heat transfer tube (See figure 6 and 6a); and preferably, forming also second protrusions (see figure 8 where there are two sets of protrusions, and discussion in claim 22 above) on the inner surface of the outer heat transfer tube or an outer surface of the inner heat transfer tube such that a distance between the first protrusions and the second protrusions is from 100 mm to 2000 mm; preferably from 300 mm to 1000 mm (See paragraphs 56-57).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kainu with the teachings of Boe to include the protrusions in order to ensure the proper space between the inner and outer tubes.  The examiner also notes that if the purpose of the spacers is to ensure proper spacing between the inner and outer tubes the spacers must be formed before the placing of the thermally insulating material at the very least, which according to claim 32 addressed above is before the bending.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keyes (US Patent No. 7,037,557) - coaxial tubes with thermally insulating material between.
Green (US Patent No. 5,724,923) - protective outer tube with thermally insulating material for a heat exchanger tube exposed to flue gas.
Nagakura et al (US Patent No. 3,453,840) - concentric tubes with “blind hole” spacers (see figure 7).
Henry et al (US Patent No. 3,253,326) - concentric tubes with spaces not positioned within a bend (see figure 4).
Burkes (US Patent No. 2,962,051) - concentric tubes with spacers.
Shaka et al (US PG Pub. No. 2015/0075247) - bending concentric tubes with spacer formed while bending.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762